Citation Nr: 0524089	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ulnar neuropathy, right upper extremity, status post-
subcutaneous transposition, as a result of June 1997 surgery 
at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to May 1963.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Philadelphia, Pennsylvania RO 
now has jurisdiction of the claim.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

This matter was previously before the Board in January 2000 
and June 2004.  At such times, the Board remanded the matter 
to the RO for additional development.  Most recently, in 
March 2005, the RO issued a Supplemental Statement Of the 
Case in which it continued the denial of the veteran's claim.  


FINDINGS OF FACT

1.  Prior to June 1997, the veteran had a long history of 
right upper extremity numbness and paresthesias.  

2.  In June 1997, the veteran underwent a right subcutaneous 
ulnar nerve transposition at the VA medical center in Salt 
Lake City, Utah.  

3.  Post-surgery, the veteran had a wound infection.  The 
infection healed and did not result in additional disability.  

4.  Post-surgery, the veteran continued to have right upper 
extremity numbness and paresthesias.  There is no competent 
evidence to suggest that VA surgery in June 1997 resulted in 
additional disability or that a current disability is the 
result of VA surgical treatment and care.  



CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for right ulnar neuropathy as a result of a 
VA treatment in June 1997 have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claim for 
compensation based upon 38 U.S.C.A. § 1151 in August 1997.  
In a June 2004 letter pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
additional disability or aggravation of an existing 
disability as a result of VA treatment.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
in June 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b). 

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA surgical, hospitalization and outpatient 
treatment records.  Moreover, the veteran was afforded VA 
examinations in July and August 1997, and in May 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In January 1997, the veteran was seen in the VA hospital with 
complaints of chronic neck pain and right upper extremity 
neuropathy.  He had decreased grip strength in the right 
hand.  Sensation in the right hand was also decreased.  He 
was unable to tell the difference between sharp and dull in 
all dermatomes on both palmar and dorsal surfaces.  

In a February 1997 treatment note, the veteran complained 
that he cut his left fifth finger on the right hand and did 
not feel realize it was injured.  He also complained of 
increased numbness in the right hand.  

During a VA joints examination in April 1997, the veteran 
complained of chronic pain, swelling, and numbness in the 
right hand.  Upon physical examination, there was marked 
sensory deficit extending from the right lower neck over the 
right shoulder and down the right arm.  There was 2+ edema on 
the hand, with weakening of grip.  He could touch finger to 
thumb with all of his fingers, but complete flexion of the 
fingers, due to the edema, was not possible.  

A May 1997 EMG report noted multiple abnormalities including 
slowing of ulnar motor velocities across the elbows, 
bilaterally, and absent right-sided ulnar sensory response.  

In June 1997, the veteran underwent a right subcutaneous 
ulnar nerve transposition at the VA medical center in Salt 
Lake City, Utah.  The surgical report noted the veteran's 
complaints of progressively worsening symptoms including 
numbness and paresthesia, as well as weakness in the ulnar 
nerve distribution to his right hand.  The report further 
noted that risks and benefits of the surgical procedure were 
explained in detail to the veteran, to include possible 
permanent ulnar nerve damage, infection, bleeding, and elbow 
stiffness.  The veteran acknowledged the risks and gave 
consent to proceed.  

The surgical report noted that care was taken not to injure 
the underlying ulnar nerve or medial antebrachial cutaneous 
nerve.  No complications were noted.  

Post-surgery, in June 1997, the veteran was treated for a 
draining wound and wound infection.  He was prescribed 
Keflex.  

The veteran saw the VA surgeon nine days after the surgery.  
At such time, the veteran reported moderate pain about his 
elbow and somewhat decreased numbness in the right hand.  
Following a physical examination, the surgeon noted that the 
veteran was doing well.  He was encourage to begin gentle 
active range of motion of the elbow and avoid heavy lifting 
or vigorous work.  

In July 1997, the veteran underwent a VA examination for 
evaluation of his cervical spine disability.  (It is noted 
that appellant is service connected for the residuals of a 
compression fracture of the 7th dorsal (thoracic) vertebrae, 
rated 20 percent disabling.)  At such time, the veteran 
complained that his right hand numbness worsened since the 
surgery.  He also complained of significant right upper 
extremity weakness.  The examiner noted that the veteran's 
condition was difficult to assess due to inconsistent 
performance of tasks.  The examiner was able to assess right-
handed weakness.  Additionally, the veteran was able to close 
the index finger and thumb and bring the middle finger and 
index finger into flexion position.  

A VA treatment note in July 1997 noted that the veteran's 
infected wound had completely healed.  He continued to have 
pain and paresthesia in the right ulnar distribution.  The 
examiner noted that this might be related to his original 
compression or to a return of the nerve function.  The 
examiner further noted that the ulnar nerve injuries 
typically take a long time to resolve.  

The veteran underwent another VA examination in August 1997.  
At such time, the veteran complained of worsening numbing 
involving the ulnar three digits of his hand, the ulnar 
portion of his palm, his forearm, and his elbow.  He also 
reported severe pain around his elbow region to palpation.  A 
physical examination of the elbow, hand, and wrist revealed 
numerous inconsistencies.  In this respect, the examiner 
noted that the veteran had marked weakness of his wrist 
extensors, was unable to radially deviate his wrist or flex 
his flexor digitorum profundus in the index finger.  None of 
these, however, were related to an ulnar nerve problem.  
Additionally, the veteran's sensory examination was 
nonanatomic.  

The examiner opined that the veteran had residual ulnar 
neuropathy "of some sort".  He noted that it was difficult 
to assess his true ulnar neuropathy due to the recent surgery 
and the potential for improvement over time.  The examiner 
opined, however, that the veteran's symptoms were not due to 
the VA surgery or were present to the severity that the 
veteran claimed.  

The veteran underwent a EMG study in June 2000.  Testing 
revealed electrodiagnostic evidence of bilateral median 
mononeuropathy at the wrist (carpal tunnel syndrome), without 
associated axonal injury.  There was also evidence of 
bilateral ulnar nerve palsies, best localized to the elbows, 
with evidence of mild chronic, but not ongoing axonal injury.  
The examiner opined that the veteran had poor response to the 
corrective surgery and that C8-T1 radiculopathy must be 
considered.  However, there was no electrodiagnostic evidence 
of either axonal injury or injury to the proximal C8 muscles.  

Finally, in May 2003, the veteran underwent another VA 
examination.  The examiner reviewed the veteran's claims file 
prior to examination.  Therein, the veteran complained of 
continuing numbness and paresthesias in the ring finger and 
little finger of the right hand.  Upon physical examination, 
there was decreased pinprick sensation in the ulnar 
distribution of the right hand.  Handgrip strength was 5/5.  
Dexterity was intact,  Wrist extensors and wrist flexors were 
5/5.   

The diagnostic impression was ulnar neuropathy.  The examiner 
opined that the veteran had the symptoms prior to surgery.  
Following a review of his chart, the examiner further opined 
that there were no complications from the surgery.  While it 
appeared that the veteran did not improve as a result of the 
surgery, the examiner found no evidence of real deterioration 
in his status pre and post surgery.  The examiner noted that 
the veteran could develop ulnar symptoms secondary to 
surgical adhesions in the future.  However, at current time, 
his symptoms were primarily sensory in nature.  

III.  Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO received the veteran's 
claim for such compensation in 1997.  For claims filed at 
that time, the law requires no determination of fault on the 
part of the service provider in order to confer on the 
injured veteran entitlement to compensation.  Brown v. 
Gardner, 513 U.S. 115, (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
See generally, Pub. L. No. 104-204, 110 Stat. 2926 (Sept. 26, 
1996) (amending 38 U.S.C.A. § 1151 to require negligence as 
the proximate cause of the death or additional disability 
effective for claims filed on or after October 1, 1997).

There are, however, three requirements for establishing 
entitlement to compensation.  First, the veteran must incur 
an injury or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. § 
3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).  

In these matters, the veteran is alleging that this right 
upper extremity condition was worsened by VA surgery in June 
1997.  He alleged in various statement submitted to VA that 
he had no numbness in the right hand prior to surgery.  

The Board has carefully considered the veteran's contentions.  
Initially, with respect to the veteran's contention that he 
had no pre-surgical right hand numbness, the record is 
replete with evidence to the contrary.  There are numerous 
pre-surgical records, that date back many years prior to June 
1997 surgery that include both the veteran's complaints and 
clinical findings of right hand numbness.  Moreover, such 
right upper extremity numbness was one of the primary reasons 
necessitating surgery.  

In this matter, the Board finds that the VA surgery in June 
1997 did not result in additional disability.  Rather, the 
evidence reflects that while the veteran did not obtain 
relief from the right subcutaneous ulnar nerve transposition, 
the symptoms complained of were essentially the same as those 
complained of prior to the procedure.  The surgical records 
do not show evidence of complications.  While there is post-
surgery evidence of an infection of the surgical wound, such 
healed following treatment and did not result in additional 
disability.  

In making this finding, the Board affords probative weight to 
the May 2003 VA examiner's opinion that the surgery did not 
result in additional disability.  Therein, following a review 
of the veteran's pre-surgical, surgical, and post-surgical 
records, the examiner opined that the veteran did not sustain 
additional disability as a result of VA treatment.  The 
examiner reasoned that the veteran had numbness and 
neuropathy both before and after the surgery, without 
clinical evidence of aggravation of symptomatology.  The 
examiner's opinion is well reasoned and is consistent with 
the clinical evidence of record.  

While the Board is sympathetic to the fact that the veteran 
did not sustain relief following VA surgery in June 1997, in 
sum, however, the probative evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The Board has 
considered the veteran's belief that his current disability 
is related to VA surgery in June 1997.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the veteran can certainly 
testify about current symptoms, he is not competent to 
diagnose himself with a particular disability, or to provide 
an opinion linking that disability to VA treatment.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 at 
53-56 (1990).



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for ulnar neuropathy, right 
upper extremity, allegedly resulting from treatment rendered 
by VA in June 1997, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


